﻿102.	 It is my foremost duty to extend to you on behalf of my Government and people, and on my personal behalf, warm congratulations on your election to the presidency of the thirty-eighth session of the General Assembly. Panama and Suriname entertain excellent relations and we gratefully remember that in the beginning of this year—a period which was crucial for my country—you personally received a delegation from Suriname and counselled us as a statesman and a friend. We shall never forget this. Your recognized statesmanship assures us of positive results at this session in the interest of peace and harmony.
103.	May I at the same time pay tribute to Mr. Imre Hollai, who provided the thirty-seventh session with effective leadership.
104.	We also wish to express our gratitude to the Secretary-General. His efficient stewardship of the United Nations and his skilful analysis and handling of several crisis situations deserve unqualified admiration.
105.	As a member of the Latin American region, we take particular pleasure in welcoming Saint Christopher and Nevis to the family of nations. It is our hope that this new Member of the Organization will be successful in achieving its goals as an independent State.
106.	Speaking on behalf of the Government and people of the Republic of Suriname at the general debate, I do so with feelings of both satisfaction and dismay. It is a source of satisfaction for the Government of my country to have the opportunity to address this august gathering of nations, to expound our view on the present state of affairs in relations among States, and to enlighten the members of the family of nations on developments in my country.
107.	The mere convening of the General Assembly and the maximum attendance and participation of its Members, in spite of the strained relationship between individual States, create a renewed sense of hope for the effectiveness of the Organization as the main instrument for the maintenance of international peace.
108.	By the same token, we are dismayed by the fact that, in spite of the presence of the Organization on the international scene for almost four decades, its lofty goal of creating an international order based on respect for international law and the peaceful settlement of disputes seems today to be as elusive as ever.
109.	It is common knowledge, however, that this failure is not to be attributed primarily to institutional shortcomings of the Organization, but rather to the lack of the political will of its Members to use the Organization in the way envisaged by its founders and in the spirit in which it was conceived in the aftermath of a disastrous global conflict.
110.	As the years have elapsed, there has been a growing tendency to lose sight of the goals and purposes of the Organization and the important role it was meant to play in the shaping of a world community based on human dignity, respect for the sovereignty of States, and the peaceful settlement of disputes. As a result, the world has not been spared conflicts during these decades, and al! of them have borne the potential of erupting into a global disaster.
111.	Favouring all efforts to strengthen the authority of the United Nations through institutional changes, my Government holds the view that such changes will be successful only if paralleled by a change of attitude on- the part of its Members. In this respect, we cannot cease emphasizing that the role of the Security Council is to give effect to the system of collective security which the Charter provides for and for which there is no substitute if a peaceful and just world community is to be achieved. More specifically, we once again call upon the permanent members of the Security Council, which have been entrusted with special responsibilities, to live up to their duty.
112.	The peril under which the world has lived for many years is as manifest today as it was one year ago when we met in this Hall. The use of force in international relations is threatening to become the instrument for the settlement of disputes among States and for the consolidation of the practice of powerful States of imposing their will on weaker nations.
113.	In addition to the use of naked force against other States, we have come to witness a disquieting increase in the use of economic force against vulnerable nations, for the sole purpose of subjugating them to the economic and political interests of other States. Third world countries, like my own, with their fragile economies, which are the result of centuries of colonial exploitation, are becoming increasingly victimized by this practice, which moreover confronts them with almost insurmountable problems in fostering an economic development that takes account first and foremost of the interests of their peoples.
114.	Undertaking this momentous task of generating economic development for the benefit of our peoples in a world order that is still characterized by an undemocratic distribution of political and economic power, therefore, requires courage and determination. It is almost four years since the people of my country undertook this task. During the past year we have continued to make steady progress in creating the conditions that are to secure the genuine and balanced development of 
our people—and this in spite of malicious opposition originating primarily from, and fed by, forces outside the country and fostered by a persistent denial of the legitimate aspirations of our people. These malicious activities manifest themselves in various forms of political, economic and military interference in the internal affairs of the country. It is these activities that pulled our country into an abyss of darkness at the end of last year.
115.	From our traditional peacefulness as a people it can be understood how deeply afflicted we have been. It is this tradition of peacefulness and the national urge for reconciliation, as well as the awareness that our revolution is a just struggle, which at this stage have brought us together in greater unity than ever before and with a stronger determination than ever before to continue to realize the goals of liberation and progress which we set ourselves at the start of our revolution on 25 February 1980.
116.	The objectives of our internal development process merely reflect the goals and aspirations of the underprivileged nations of the world, and the process in our country aims at achieving at the national level what the nations of the world are striving for at the global level— namely, a just society.
117.	Our experience has been that there is a growing general appreciation that in our efforts to reach these goals we have been led by the spirit of the Movement of Non-Aligned Countries. Therefore any attempt to attach controversial labels to the authentic process for the genuine economic liberation of our country from foreign interests will always remain fruitless.
118.	The solid support and understanding that we have experienced on the continent, and the growing support and understanding that we are experiencing in the hemisphere and in the rest of the world, are important to overcoming the economic obstacles that are entailed in a process of liberation, in relation with which the accelerated realization of a new, functional democracy will be secured.
119.	On the other hand, the continued denial of the legitimacy of the political and economic development process which our people has opted for unnecessarily stands in the way of the establishment of meaningful relations between nations in the interest of peace and development.
120.	In that light, I cannot fail to make some observations with regard to our relations with the Kingdom of the Netherlands. The relationship between the two countries has been damaged by arbitrary and unilateral actions of the Dutch Government, actions that touch the very foundation of the structure of the international system and indeed, I venture to say, the very structure on which the United Nations is based. For the Organization is based on the honouring of agreements reached voluntarily between sovereign States. Not honoring treaties— action which the Kingdom of the Netherlands has taken towards the Republic of Suriname—might therefore eventually affect the very essence of the Organization. To be sure, our people has resolutely and irreversibly terminated the colonial relationship of domination and exploitation with the Netherlands, but our people has also reached out unmistakably towards that country to establish modem and lasting relations based on mutual respect and benefit. It would be deplorable if a lack of a sense of reality were to impede the establishment of that relationship.
121.	As I stated before, the present world order is characterized by inequality between States and it cannot be denied that this unjust system lies at the root of the many tensions between nations, with all their adverse influence on the international climate. Respect for sovereignty, the right of all peoples to self-determination in all its aspects and the principles of non-interference and non-intervention, which are so strongly advocated by the Non-Aligned Movement, to which my country belongs, should be the paramount and guiding principles governing relations among States. However, the powerful nations continue to display a disturbing inclination towards violation of those principles.
122.	Our geographic situation makes us an integral part of both the Latin American and the Caribbean regions. We, therefore, fully share the anxieties of the peoples of those regions over the course of developments in Central America, where the turn of events deserves the close attention of the international community. The increase of tension in that region, which is due to the direct and indirect interference of outside Powers, has created a highly explosive situation with the potential for a serious and adverse impact on regional stability and international peace.
123.	Increasingly, basic principles for the conduct of nations that are universally accepted and are enshrined in the Charter of the United Nations are violated by Members of the Organization. Our Government is of the opinion that the unnecessary display of naval force in that region by outside Powers cannot contribute in any way whatsoever to the solution of the problems in the region.
124.	This unconcealed support by foreign Governments of subversive elements in order to destabilize legitimate and popularly supported Governments of other countries
.mother example of disregard of the duty of all States j refrain from interfering in the international affairs of other States.
125.	It is to be expected that States under the threat of being the victims of these hostile activities will find it necessary to maintain expensive defence capabilities against the threat to their national sovereignty and independence, which will result in increasing instability. My Government deplores the fact that an incorrect judgement of the causes that lie at the root of the instability in the region has created tension, as a result of which the region is on the verge of becoming the scene of prolonged conflict between opposing Power blocs.
126.	The state of chronic social injustice which characterizes some societies in Central America is clearly the main source of internal instability in different countries of this region. Clearly, therefore, the solution of the problems of the region calls for a thorough restructuring of the social and economic relations within the countries affected by this crisis. Moreover, the pouring of vast amounts of arms into the region seriously impairs the ardent efforts of the Contadora Group to promote regional stability through dialogue, in the Latin American tradition of the peaceful settlement of differences between States. My Government remains supportive of these valuable initiatives of the Group and calls upon all States to assist in its efforts.
127.	The Caribbean area has not escaped the consequences of the increased tension in our region. The prolonged activities of large-scale naval squadrons in the Caribbean, extending to the southernmost flank of the area bordering on my country, is a source of deep concern to our Government. The desire of the peoples of the Caribbean to live in peace and tranquillity, as is essential for their economic and social development, has been expressed on various occasions. Turning the Caribbean region into another scene of super-Power rivalry would 
only compound the problems of the States in the region, to the detriment of their peoples.
128.	Among the many issues that figure on the agenda of this session there are some that offer disturbing illustrations of the failure of the international community, and the inability of the United Nations to deal effectively with situations even when these persist against all rules of international law and against humanity and the human conscience. A clear illustration is the situation in southern Africa. This area of the world is held captive in a reign of terror pursued by the racist regime of Pretoria, which remains unchecked by actions of the international community, causing deep suffering to the indigenous population in that country and in neighbouring States. Our Government expresses solidarity with the heroic freedom fighters in their struggle against the inhuman system of apartheid, and for their brethren in the neighbouring States who support them.
129.	More than five years after the adoption of Security Council resolution 435 (1978), Namibia's independence is still withheld by Pretoria. We appreciate the renewed efforts by the Secretary-General to achieve the implementation of this resolution. In spite of the positive signs resulting from this initiative, we have to remain cautious regarding the intentions of Pretoria in the light of the experience with this Government in past years. Our Government remains committed to its support for the struggle of the Namibian people for freedom, independence and sovereignty.
130.	The Middle East is embroiled in another cycle of violence unfolding on the territory of Lebanon. The current crisis in Lebanon is a direct result of the war waged in that country against the Palestinian people in another attempt to suppress its call for justice. It is clear, however, that violence cannot eradicate the legitimate aspiration of a people and its determination to live as a nation.
131.	It is a fact that the Middle East will remain an area of turmoil and human suffering in the absence of a just settlement of the Palestinian question.
132.	I have more than once stressed in my statement the significance that our Government attributes to the principle of non-interference and non-intervention in the internal affairs of States. Therefore violation of this principle, wherever it occurs, remains a matter of concern for our Government. Consequently, we continue to support the efforts of the United Nations to end the presence of foreign troops in Afghanistan and Kampuchea, and call on all nations to respect the independence and right to self-determination of these two non-aligned States.
133.	The solution of the problems of the few hotbeds of tension to which I have confined myself and of the numerous other conflicts that threaten the future of our planet seems to remain out of our reach. The United Nations is expected to play an instrumental role in the search for their solution. The extent to which it will be successful largely depends on the international atmosphere. However, the international atmosphere, poisoned as it is at present by distrust among nations and growing hegemonistic tendencies, offers little hope for appreciable success.
134.	In this respect we can refer to the fate of one of the major preoccupations of the Organization: the promotion of disarmament. The arms build-up is continuing at its usual pace. Far from disregarding the danger inherent in this activity for our physical survival, we are most disturbed by its heavy toll on the resources of our planet, particularly when the world economy is experiencing its worst crisis of recent decades.
135.	Naturally, the injustice and inequality prevailing in international political relations are even more profoundly reflected in present international economic relations. The global recession, affecting the developing world so much more severely, validates this conclusion. Therefore, there will be no positive change in the economic situation as long as we are working with an economic order based on the historic domination of the South by the North, despite signs of revival in some industrialized countries.
136.	Contrary to what would seem to be logical, given the growing interdependence of States, the majority of industrialized countries appear to prefer limited short- term benefits to the greater benefits to be gained from a restructured international economic system. In this respect, I would mention the fumbling of the continuing global negotiations and the results of the sixth session of the United Nations Conference on Trade and Development, held at Belgrade.
137.	The chaotic situation prevailing in international financial relations poses a serious threat to world recovery. Although the financial crisis has so far been managed in such a way that debt problems have been dealt with flexibly on a case-by-case basis, there is still no lasting solution to the worsening debt problem.
138.	It can safely be said that in general the Bretton Woods institutions cannot adequately meet contemporary needs, since they are based on the realities of a past era. The Government of the Republic of Suriname therefore supports the proposal of the Committee for Development Planning to establish an group under the auspices of the United Nations to examine the full range of issues in the fields of development, money and financed
139.	One of the victims of the present gloomy world economic situation is the funding mechanism of operational activities for development through the multilateral agencies. It is a fact of life for multilateral agencies today that they not only encounter difficulties in acquiring new allocations, but find it increasingly difficult to convert pledged amounts and contributions into actual funds. We call upon the major donors to accept the reality of an interdependent world, and to help find ways and means to resolve the development aid crisis.
140.	It is in the interest of both groups, developed and developing countries, that every effort be made to strengthen genuine co-operation among all countries. In this respect we fully support the activities which have been undertaken by the developing countries within the context of the Caracas Programme of Action* to promote South-South co-operation. Trade possibilities on the subregional and regional levels, as in the context of economic co-operation among developing countries, can contribute to lessening dependence on the industrialized countries.
141.	Having said this, we would emphasize that South- South co-operation is by no means intended to replace co-operation between the South and the North, nor does it relieve the latter from its responsibility towards the developing countries. Hence, we expect that during this session, despite the set-backs at Belgrade, a number of short-term programmes of measures for immediate action can be successfully negotiated. We cherish the hope that the necessary political climate will be created, so that all the important interrelated issues can be discussed in their proper context. 

142.	I opened with an observation on my feelings of satisfaction and dismay. Having dealt with current relevant global problems, I am pleased that I can now, in concluding my address, call attention to the fact that one of the areas in which we have been successful is in the creation of conditions for the proper management of the sea resources for the common good of mankind. As one of the 125 members of the Preparatory Commission for the International Sea-Bed Authority and for the International Tribunal for the Law of the Sea, we are committed to the completion of this matter, regardless of the problems entailed. Therefore, we look forward to the Secretary-General's progress report.
143.	In the course of my statement I have touched upon many problems which are causing us concern, problems which not only threaten individual nations but also undermine the very essence of the world Organization. We can assure the Assembly that the Government of Suriname remains deeply committed to the principles enshrined in the Charter of the United Nations and to those on which the civilized conduct of nations is based.
144.	In the past three years our Government has frequently been falsely accused of acts that would be incompatible with those basic rules. I hope, however, that I have made it clear that our Government, in striving to define and achieve our national goals, will continue to act as a faithful Member of our world Organization and will, therefore, fully respect its sacred principles. We sincerely hope that the growing understanding on the part of other nations of the crisis and problems we have had to weather will expand into lasting friendly relations between our country and all the other Members of the United Nations.



